DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2014/0309912; hereinafter Hirano), in view of Moran et al. (US 2010/0145562; hereinafter Moran), and further in view of Hirata et al. (US 2008/0071437; hereinafter Hirata).
Regarding claim 1, Hirano discloses:
A vehicle control method (Fig. 2) comprising:
determining by a controller, (Fig. 1, element 10 (ECU); para. [0013]; and para. [0016]) a state of a brake pedal of a vehicle, (para. [0016]; para. [0022]; and para. [0027], lines 6-8: Brake pedal status is determined in relationship to a start-stop coasting mode.) in which the controller is configured to determine, during performing a start-stop coasting (SSC) control mode, (Fig. 2; and para. [0021]: A start-stop coasting control mode is maintained according to a flow-chart/algorithm.) when the brake pedal is in an ON state; (para. [0016]; para. [0022]-[0023]; and para. [0027], lines 6-8: The start-stop coasting mode is maintained partly with brake pedal status as a condition, and the mode is maintained as long as the brake pedal remains in the ON state.)
… the SSC control mode (Fig. 2; and para. [0021]) … determining that the state of the brake pedal is in the ON state … (para. [0022]-[0023]; and para. [0027], lines 6-8)
… terminate the SSC control mode … (para. [0027], lines 6-8: The SSC mode is ended when the brake pedal is released/OFF.)
Hirano does not disclose:
determining, by the controller, overlap of the SSC control mode and an extended idle stop and go (ISG) control mode, in which upon determining that the state of the brake pedal is in the ON state, the controller is configured to determine when conditions for performing the extended idle stop and go (ISG) control mode are satisfied; and
converting, by the controller, a current control mode of the vehicle, in which upon determining that the conditions for performing the extended ISG control mode are satisfied, the controller is configured to terminate the SSC control mode and convert the current control mode to the extended ISG control mode.
Moran, in the same field of endeavor, teaches:
determining, by the controller, (para. [0033]: the vehicle drive system control computer) … an … idle stop and go (ISG) control mode, (para. [0016]; and para. [0034]: the Start-Stop or Idle-Stop algorithm) … the controller is configured to determine when conditions for performing the … idle stop and go (ISG) control mode are satisfied; (para. [0016]; and para. [0034]: Conditions for entering into idle stop and go are confirmed, or the mode is overridden.) and
… upon determining that the conditions for performing the … ISG control mode are satisfied, the controller is configured to … convert the current control mode to the … ISG control mode. (para. [0033] through [0034]: The ISG mode is entered, converting the previous and current non-ISG control mode for the vehicle, based on the mode entry conditions being met.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining by a controller, a state of a brake pedal of a vehicle, in which the controller is configured to determine, during performing a start-stop coasting (SSC) control mode, when the brake pedal is in an ON state, the SSC control mode, and the terminate the SSC control mode, of Hirano with the determining, by the controller, … an … idle stop and go (ISG) control mode, … the controller is configured to determine when conditions for performing the … idle stop and go (ISG) control mode are satisfied, and the convert the current control mode to the … ISG control mode of Moran for the benefit of eliminating idling of a motor vehicle engine 
Hirano, in view of Moran, does not disclose:
determining, by the controller, overlap of the … control mode and an extended … control mode, … the controller is configured to determine when conditions for performing the extended … control mode are satisfied; and
converting, by the controller, a current control mode of the vehicle, in which upon determining that the conditions for performing the extended … control mode are satisfied, the controller is configured to terminate the … control mode and convert the current control mode to the extended … control mode.
Hirata, in the same field of endeavor, teaches:
determining, by the controller, (Fig. 1, element 10 (integrated controller); and para. [0084]) overlap of the … control mode (para. [0127]: HEV mode) and an extended … control mode, (para. [0127]: A third available mode is a transitional mode between HEV mode and EV mode, that overlaps both of these modes and can be selected as an operating mode as a middle ground (i.e. an overlapping extended control mode).) … the controller is configured to determine when conditions for performing the extended … control mode are satisfied; (para. [0127], lines 9-13: Driving force selected by the driver (i.e. conditions) determine the overlapping “extended” mode selection.) and
converting, by the controller, (para. [0084]) a current control mode of the vehicle, (para. [0127: HEV mode]) in which upon determining that the conditions for performing the extended … control mode are satisfied, (para. [0127], lines 9-13) the controller is configured to terminate the … control mode and convert the current control mode to the extended … control mode. (para. [0127]: By selecting the transitional overlapping extended mode based on driver conditions, the HEV mode is terminated and replaced with the transitional mode.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining by a controller, a state of a brake pedal of a vehicle, in which the controller is configured to determine, during performing a start-stop coasting (SSC) control mode, when the brake pedal is in an ON state, the SSC control mode, the terminate the SSC control mode, the determining, by the controller, … an … idle stop and go (ISG) control mode, … the controller is configured to determine when conditions for performing the … idle stop and go (ISG) control mode are satisfied, and the convert the current control mode to the … ISG control mode of Hirano in view of Moran with the determining, by the controller, overlap of the … control mode and an extended … control mode … the controller is configured to determine when conditions for performing the extended … control mode are satisfied, and the converting, by the controller, a current control mode of the vehicle, in which upon determining that the conditions for performing the extended … control mode are satisfied, the controller is configured to terminate the .. control mode and convert the current control mode to the extended … control mode of Hirata for the benefit of a smooth transition between vehicle driving modes involving braking/driving force in order to enhance the comfort of the driver.  (Hirata: para. [0005]; and para. [0010])
Regarding claim 2, Hirano, in view of Moran, further in view of Hirata discloses:
The vehicle control method of claim 1,
wherein the controller is configured to maintain the SSC control mode when the state of the brake pedal is determined to be in the ON state during performing the SSC control mode (Hirano: Fig. 2; and para. [0021]-[0023]: A start-stop coasting control mode is maintained as long as the brake pedal until the state of the brake pedal is determined to be in an OFF state again to terminate the SSC control mode when the state of the brake pedal is determined to be in the OFF state again. (para. [0027], lines 6-8: The SSC mode is ended when the brake pedal is released/OFF.)
Regarding claim 7, the claim recites analogous limitations to claim 1, except that it recites the additional elements below, and is therefore rejected on the same premise.
Hirano, in view of Moran, further in view of Hirata discloses:
A vehicle comprising: (Hirano: para. [0012]: The control device is for use in a vehicle.)
an engine; (Hirano: Fig. 1, element 1 (engine))
an accelerator pedal; (Hirano: Fig. 1, element 12 (accelerator pedal status detection); para. [0024]: Accelerator pedal status is considered.)
a brake pedal; (Hirano: Fig. 1, element 11 (brake pedal status detection); para. [0023]: Brake pedal status is considered.) and
a controller electrically-engaged to the engine, (Hirano: Fig. 1, element 10 (ECU)) the brake pedal and the accelerator pedal, (Hirano: Fig. 1, elements 10, 11, and 12 interconnections) wherein the controller is configured of: (Hirano: para. [0018]: The ECU controls the mode and the mode determination.)
…
Regarding claim 8, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Allowable Subject Matter


Claims 3-6 and 9-12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

 “… wherein upon determining that the conditions for performing the extended ISG control mode are not satisfied, the controller is configured to determine when conditions for releasing the SSC control mode other than the state of the brake pedal are satisfied and, when the conditions for releasing the SSC control mode is determined to be satisfied, the controller is configured to releases the SSC control mode.” as recited in claim 3 and analogously in claim 9 of the application.  Hirano, as closely related art, does not include an ISG mode that is separate from the SSC mode.  Moran, as closely related art, does not include an SSC mode that is separate from the ISG mode.  Hirata, as closely related art, includes mode selection conditions, but it does not first check conditions for an ISG mode and then check conditions to release an SSC mode, exclusive of a brake pedal condition.  The specific relationships of these limitations cannot be reasonably combined through separate citations from the three references.  No additional prior art could be found to apply to these limitations.  Additionally, claims 4-6 and claims 10-12 would be allowable based on their dependencies on claims 3 and 9, respectively.
Neither Hirano, nor Moran, nor Hirata disclose or teach:
 “The vehicle control method of claim 3,
wherein the conditions for releasing the SSC control mode other than the state of the brake pedal are determined to be satisfied when an accelerator pedal is in an ON state or a vehicle speed is beyond a predetermined speed range in which the SSC control mode is performed.” as recited in claim 4 and analogously in claim 10 of the application.  Since the closest related art cannot be cited for claim 3, these further limitations also cannot be cited utilizing the prior art.  No additional prior art could be found to apply to these limitations. 
Neither Hirano, nor Moran, nor Hirata disclose or teach:
 “The vehicle control method of claim 3,
wherein the controller is configured to determine when the conditions for releasing the SSC control mode other than the state of the brake pedal are satisfied and, when the conditions for releasing the SSC control mode other than the state of the brake pedal is determined not to be satisfied, the controller is configured to determine the state of the brake pedal and then, when the state of the brake pedal is determined to be in an OFF state again, to release the SSC control mode.” as recited in claim 5 and analogously in claim 11 of the application.  Since the closest related art cannot be cited for claim 3, these further limitations also cannot be cited utilizing the prior art.  No additional prior art could be found to apply to these limitations. 
Neither Hirano, nor Moran, nor Hirata disclose or teach:
 “The vehicle control method of claim 3,
wherein the controller is configured to determine when the conditions for releasing the SSC control mode other than the state of the brake pedal are satisfied and, when the conditions for releasing the SSC control mode other than the state of the brake pedal is determined not to be satisfied, the controller is configured to determine the state of the brake pedal and then, as far as the state of the brake pedal is not in an OFF state again, to maintain the SSC control mode.” as recited in claim 6 and analogously in claim 12 of the application.  Since the closest related art cannot be cited for claim 3, these further limitations also cannot be cited utilizing the prior art.  No additional prior art could be found to apply to these limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Akita et al. (US 2019/0118820) teaches accelerator and brake pedal ON/OFF conditions for exiting a coasting mode.
Tribulowski et al. (US 2014/0288807) teaches an engine shut-off coasting mode with a brake pedal depressed and an engine restart with the release of the brake pedal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        7/30/2021